Name: Commission Regulation (EEC) No 1686/82 of 29 June 1982 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 82 Official Journal of the European Communities No L 186/27 COMMISSION REGULATION (EEC) No 1686/82 of 29 June 1982 fixing countervailing charges on seeds they are made are to be disregarded for the purpose of calculating these prices ; Whereas pursuant to Article 2 of Regulation (EEC) No 1665/72, an adjustment must be made in the case of price information relating to a stage other than free ­ at-Community-frontier ; whereas pursuant to Article 4 (2) of that Regulation, the countervailing charge must be amended where a significant variation in the free ­ at-frontier offer price is recorded ; Whereas, as a result of the application of the afore ­ mentioned provisions to the information currently available to the Commission , the countervailing charge in respect of certain types of hybrid is to be fixed at the amounts indicated in the Annex to this Regula ­ tion ; Whereas, consequently, Commission Regulation (EEC) No 1757/81 (*), as last amended by Regulation (EEC) No 1387/82 (6), which fixed the countervailing charges for the preceding period, should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organi ­ zation of the market in seeds ('), as last amended by Regulation (EEC) No 3808 / 81 (2), and in particular Article 6 (5) thereof, Whereas Article 6 (3) of Regulation (EEC) No 2358/71 provides that where the free-at-frontier offer price, plus customs duties, for a type of hybrid maize for sowing and coming from a non-member country, is lower than the corresponding reference price, a countervail ­ ing charge shall be levied on imports of the hybrid from that country, subject to obligations resulting from binding under GATT ; whereas the countervailing charge is equal to the difference between the reference price and the free-at-frontier price plus customs duties ; Whereas the reference prices for the 1982/83 marke ­ ting year for hybrid maize for sowing were fixed in Commission Regulation (EEC) No 1 676/82 (3) ; Whereas the free-at-frontier offer prices for each country of provenance are determined using all avail ­ able relevant information ; whereas such relevant infor ­ mation is defined in Article 1 ( 1 ), (2) and (3) of Commission Regulation (EEC) No 1 665/72 (4) ; whereas Article 3 of the same Regulation provides that the free-at-frontier offer prices for each country of provenance shall be determined from the most favou ­ rable purchasing opportunities for the products in question calculated in accordance with Articles 1 and 2 of the Regulation ; whereas information on offers which have no economic effect on the market in parti ­ cular because of the insignificant quantities for which HAS ADOPTED THIS REGULATION : Article 1 The countervailing charges on seeds are fixed as shown in the Annex hereto. Article 2 Regulation (EEC) No 1757/ 81 is hereby repealed. Article 3 This Regulation shall enter into force on 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 246, 5 . 11 . 1971 , p . 1 . (J) OJ No L 382, 31 . 12. 1981 , p . 37 . (3 ) See oaee 9 of this Official lournal . (&lt;) OJ No L 175, 2 . 8 . 1972, p . 49 . 0 OJ No L 175, 1 . 7. 1981 , p . 27. (6) OJ No L 155, 5 . 6 . 1982, p . 26 . No L 186/28 Official Journal of the European Communities 30 . 6 . 82 ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CCT Amount of heading Description countervailing Country of origin No charge (') ex 10.05 Maize : A. Hybrid for sowing : I. Double hybrids and top cross hybrids 12-5 Romania 12-5 Other countries (2) II . Three cross hybrids 3-6 Austria 17-4 Hungary 17-4 Other countries (3) III . Single hybrids 23-8 Romania 24 Hungary 54-6 Spain 54-6 Other countries (4) (') The countervailing charge may not exceed 4 % of the customs value . (2) With the exception of Spain, Hungary, USA, Austria, Canada and Yugoslavia . (3) With the exception of Canada, Spain , USA, Yugoslavia and Romania. (4) With the exception of Austria, Yugoslavia, USA and Canada.